FILED
                              NOT FOR PUBLICATION                          DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SERGIO EDILBERTO MARADIAGA,                      No. 12-70785

               Petitioner,                       Agency No. A089-782-018

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sergio Edilberto Maradiaga, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motions

to reconsider and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, and review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions to reconsider and reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Maradiaga’s motion to

reconsider where the motion did not establish any error of fact or law in the BIA’s

prior order. See 8 C.F.R. § 1003.2(b)(1).

      The BIA applied the correct standard and did not abuse its discretion in

denying Maradiaga’s motion to reopen to apply for cancellation of removal where

Maradiaga failed to establish prima facie eligibility for the relief sought. See

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th Cir. 2006) (A prima facie

case is established “where the evidence reveals a reasonable likelihood that the

statutory requirements for relief have been satisfied.”) (internal quotation marks

and citations omitted).

      We lack jurisdiction to consider Maradiaga’s contentions related to the

BIA’s dismissal of his appeal on November 29, 2011, because this petition for

review is untimely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. Mukasey,

533 F.3d 1103, 1110 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      12-70785